BURNETT, J.
On the authority of Humburg v. The Board of Police and Fire Commissioners of San Jose et al., (Civ. No. 1313), ante, p. 6, [148 Pac. 802], this day decided, the judgment herein is reversed.
Chipman, P. J., and Hart, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on April 19, 1915, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 17,1915.